Citation Nr: 9936301
Decision Date: 12/30/99	Archive Date: 02/08/00

DOCKET NO. 91-44 478               DATE DEC 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Salt Lake City, Utah

THE ISSUE

Entitlement to an increased disability rating for service-connected
bilateral keratitis sicca with bilateral lagophthalmos, currently
evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Theodore C. Jarvi, Attorney at Law

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to March 1974.

In May 1990, the Department of Veterans Affairs (VA) Regional
Office (RO) in Salt Lake City, Utah, denied the veteran's claim for
an increased (compensable) disability rating for his service-
connected eye condition, which, at the time, was characterized as
bilateral conjunctivitis. In September 1990, based on a
determination that clear and unmistakable error was committed in
the decision earlier that year, the RO increased the rating for the
eye condition from the noncompensable level to 10 percent.

The veteran appealed to the Board of Veterans' Appeals (Board),
requesting that a rating higher than 10 percent be assigned. The
Board denied the claim in April 1992. The veteran appealed to the
United States Court of Appeals for Veterans Claims (formerly the
U.S. Court of Veterans Appeals) (Court). The Court issued a
memorandum decision in October 1993, wherein it vacated the Board's
decision denying an increased rating, and remanded this issue for
additional development and readjudication. The case was
subsequently returned to the Board for compliance with directives
that were specified by the Court. The Board, in turn, remanded the
case to the RO in April 1994 in furtherance of this purpose.

In October 1994, after the development requested was completed, the
RO increased the rating for the service-connected eye condition
from 10 to 20 percent, and recharacterized the disability as
bilateral keratitis sicca with bilateral lagophthalmos. After being
notified of this, the veteran continued the appeal, requesting that
a rating higher than 20 percent be assigned, so the case was
returned to the Board on this issue. The Board determined in April
1995 that a rating higher than 20 percent was not warranted, and
the veteran appealed to the Court.

While the case was pending at the Court, the veteran's
representative, along with the Office of General Counsel for VA,
who represents the Secretary of VA in cases that are appealed to
the Court, filed a joint motion requesting that the Court vacate

- 2 -

the decision by the Board, and remand the case for further
development of the evidence and readjudication. The Court granted
the joint motion in May 1996, and the case was thereafter returned
to the Board. The Board, in turn, remanded the case to the RO in
August 1996 in furtherance of the directives that were specified by
the Court.

In January 1997, after the development requested was completed, the
RO increased the rating for the service-connected bilateral eye
disability from 20 to 30 percent; a rating higher than 30 percent
was denied. The veteran proceeded with his appeal, alleging that
the service-connected disability should be rated higher than 30
percent. The Board determined in December 1997 that a rating higher
than 30 percent was not warranted, and the veteran again appealed
to the Court.

In May 1999, the veteran's representative and the Office of General
Counsel for VA filed a joint motion requesting that the Court
vacate the December 1997 decision by the Board and remand the case
for further development of the evidence and readjudication. The
Court granted the joint motion in May 1999. The case has,
therefore, been returned to the Board.

REMAND

In order to ensure proper compliance with the law, applicable
regulations, and precedent decisions of the Court, the Board finds
that additional development of the evidentiary record is required.

In April 1994 and August 1996, the Board remanded this case to the
RO. Unfortunately, it is again necessary to remand this claim. In
essence, the Board finds that the RO has not substantially complied
with the directives of the Board's previous remand. See Talley v.
Brown, 6 Vet. App. 72, 74 (1993). A Board remand confers upon the
veteran the right to compliance with the remand orders, and VA has
a duty to ensure compliance with the terms of the remand. Stegall
v. West, 11 Vet. App. 268 (1998).

3 - 

The prior remands specifically directed the RO afford the veteran
VA examination with detailed instructions for the examining
physicians. The joint motion states that the November 1996
physician's report contained no indication of the use of AMIE
worksheets. Nor did the examination reflect whether or not the
examiner conducted diagnostic studies such as are referenced in the
AMIE worksheets for examination of keratitis, lagophthalmos, and
epiphora. The examiner further failed to note whether or not the
veteran's condition was in an active stage, failed to note the type
of medication the veteran was using, failed to discuss the nature
and extent of the episodic incapacity caused by the veteran's
medication, and failed to mention field loss. The joint motion went
on to say that these omissions were considered violations of the
principles set out in Stegall v. West, 11 Vet. App. 268 (1998).

Notwithstanding the lengthy discussion regarding functional
impairment, the effects on employment, and extraschedular
considerations on pages 13 through 15 of the December 1997 Board
decision, the joint motion also indicated that the Board
disregarded the veteran's assertions that his eye disorder impaired
him in his employment and that the reasons and bases in the
decision did not adequately address this matter. It was also
mandated that the veteran/appellant should be free to submit
additional evidence and argument.

Any recent medical records showing treatment for the veteran's
service-connected disability may also prove relevant to the claim
and should be obtained on remand.

Therefore, this case is REMANDED for the following:

1. Request that the veteran provide a list of those who have
treated him for his service-connected eye disorder since November
1996 and obtain all records of any treatment reported by the
veteran that are not already in the claims file. The Board is
particularly interested in any treatment received at the Salt Lake
City, Utah, VA Medical Center (VAMC).

4 -

With respect to the VAMC, all records maintained are to be
requested, to include those maintained in paper form and those
maintained electronically (e.g., in computer files) or on
microfiche.

If any requests for private treatment records are not successful,
the veteran and his attorney should be advised of this and given
the opportunity to obtain and submit the records, in keeping with
the veteran's responsibility to submit evidence in support of his
claim. 38 C.F.R. 3.159(c).

2. Make arrangements to obtain from the veteran's employer any
records showing time lost from work or interference with employment
specifically as a result of the veteran's service-connected
bilateral keratitis sicca with bilateral lagophthalmos (as opposed
to other factors). If there is any discrepancy between
documentation from the employer and the veteran's assertions in the
record, it should be resolved.

3. Afford the veteran a VA examination by a specialist in
ophthalmology. The examiner should be provided with a copy of this
remand, a copy of the May 1999 Joint Motion for Remand and the
veteran's entire claimsfolder. The examiner is asked to indicate
that he or she has reviewed this material in its entirety. As
mandated by the joint motion, the examiner should use AMIE
worksheets (end this should be indicated by the examiner) and
conduct diagnostic studies referenced in the AMIE worksheets for
the examination of keratitis, lagophthalmos, and epiphora. All
necessary tests should be conducted and the examiner should review
the results of any testing prior to completion of the report.

5 -

Following examination of the veteran, the examiner should indicate
the exact diagnosis or diagnoses of the veteran's eye disorder(s),
including bilateral keratitis sicca with bilateral lagophthalmos,
and should identify what, symptoms, if any, the veteran currently
manifests or has manifested in the recent past that are
attributable to the service-connected bilateral keratitis sicca
with bilateral lagophthalmos. The examiner must conduct a detailed
examination.

The examiner should specifically state whether the veteran's
service-connected bilateral keratitis sicca with bilateral
lagophthalmos is in an active stage. The examiner should also
conduct tests for corrected and uncorrected visual acuity and
fields of vision in compliance with 38 C.F.R. 4.75, 4.76, 4.84a,
Diagnostic Code 6001 (1999).

The examiner should specifically comment on the type of medication
the veteran uses and whether there is any pain, rest requirements
or episodic incapacity attributable to the service-connected
bilateral keratitis sicca with bilateral lagophthalmos (including
as a result of any medication used by the veteran). 38 C.F.R.
4.84a, Diagnostic Code 6001 (1999).

The examiner must also discuss the effect, if any, of the veteran's
service-connected bilateral keratitis sicca with bilateral
lagophthalmos on his ability to function under the ordinary
conditions of daily life, including employment. 38 C.F.R. 4.10
(1999).

Any indications that the veteran's complaints are not in accord
with physical findings on examination should be

- 6 -

directly addressed and discussed in the examination report.

The examiner must provide a comprehensive report including complete
rationale for all conclusions reach@!d. If further testing or
examination by other specialists is determined to be warranted for
evaluation of the condition at issue, such testing or examination
is to be accomplished.

4. Review the claims folder and ensure that all of the foregoing
development is completed in full. If any development is incomplete,
appropriate corrective action is to be implemented. Specific
attention is directed to the examination report. If the requested
examination does not include fully detailed descriptions of
pathology and all test reports, special studies or adequate
responses to the specific opinions requested, the report must be
returned for corrective action. 38 C.F.R. 4.2 (1999); see also
Stegall v. West, 11 Vet. App. 268 (1998).

5. Readjudicate the veteran's claim, with application of all
appropriate laws, regulations (specifically including those
pertaining to extraschedular ratings) and diagnostic codes, and
consideration of any additional information obtained as a result of
this remand, including the VA examination.

6. If the benefit sought remains denied, the veteran and his
attorney should be furnished an appropriate supplemental statement
of the case and given the opportunity to respond.

- 7 - 

Thereafter, the claim is to be returned to the Board, following
applicable appellate procedure. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999). The purposes of this REMAND are to
comply with the directives of the joint motion, to obtain
additional information, and to comply with all due process
considerations.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8,44-8.45 and
38.02-38.03.

GEORGE R. SENYK 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

8 -



